Name: Commission Regulation (EEC) No 3022/91 of 16 October 1991 granting an export refund on carp originating in the former territory of the German Democratic Republic and fixing the amount of that refund
 Type: Regulation
 Subject Matter: European construction;  trade policy;  fisheries;  political geography
 Date Published: nan

 No L 287/12 Official Journal of the European Communities 17. 10 . 91 COMMISSION REGULATION (EEC) No 3022/91 of 16 October 1991 granting an export refund on carp originating in the former territory of the German Democratic Republic and fixing the amount of that refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, a fair income to the producers concerned, that the appli ­ cation of Article 25 of Regulation (EEC) No 3796/81 be adapted for a limited period to the situation of those producers by granting a refund on their exports of carp to certain third countries : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 Q, and in particular Article 25 thereof, Whereas, pursuant to Article 2 of Council Regulation (EEC) No 110/76 of 19 January 1976 (3) laying down general rules for granting export refunds on fishery products and criteria for fixing the amount of such refunds, the refunds must be fixed taking into account the existing situation and the future trend with regard, on the one hand, to prices and availabilities of fishery products on the Community market, and prices for fishery products on the world market on the other ; whereas account should also be taken, pursuant to (b) of the said Article, of the aims of the common organization of the market in fishery products, and of the costs as referred to in (c) and the economic significance of the proposed exports as mentioned in (d) ; Whereas, pursuant to Article 25 of Regulation (EEC) No 3796/81 , to the extent necessary to allow economically important exports of the products specified in Article 1 (2) of that Regulation to be effected on the basis of the prices for those products on the world market, the differ ­ ence between those prices and the prices within the Community may be covered by an export refund ; whereas Article 25 (2) also provides that the refund is to be the same for the whole Community ; Whereas, pursuant to Article 3 of Regulation (EEC) No 110/76, prices on the Community market are to be deter ­ mined taking into account the ruling prices which are most favourable from the exportation point of view ; whereas prices on the world market must be established taking into account the prices referred to in paragraph 2 of the said Article ; Whereas Article 4 of Regulation (EEC) No 3571 /90 lays down that up to 31 December 1992 a decision may be taken in accordance with the procedure in Article 33 of Regulation (EEC) No 3796/81 to adopt measures invol ­ ving adaptations of the measures covered by Regulation (EEC) No 3796/81 , the application of which is to be limited to the same date ; whereas these measures must be designed to ensure the consistent application of the abovementioned Regulation in the territory of the former German Democratic Republic, taking into account the specific situation obtaining in that territory and the parti ­ cular difficulties attending implementation of the Regula ­ tion in question ; Whereas the application of the abovementioned rules to the current situation on the carp market and to the future trend of that market, and in particular to the prices for that product in the Community and on the markets of the third countries concerned, leads to the fixing of the amount of the refund at ECU 780 per tonne ; Whereas a major part of the annual production of carp originating in that territory, estimated at 6 000 tonnes, can find an outlet, in the current state of the market, only as exports to certain third countries ; whereas the prices for the product in question recorded on the markets of those countries are generally lower than the production costs for the product, to which the packaging and trans ­ port costs have still to be added ; Whereas, pursuant to Article 5 of Regulation (EEC) No 110/76, the amount of the refund is to be fixed for a period of three months ; whereas the possible quantity likely to be exported over this period should not exceed 2 500 tonnes ; Whereas it is desirable, in order to prevent the Commu ­ nity market in carp from being destabilized and to ensure Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 10 . (') OJ No L 20, 28 . 1 . 1976, p. 48 . 17. 10. 91 Official Journal of the European Communities No L 287/13 HAS ADOPTED THIS REGULATION : 2. The refund shall be fixed for a period of three months beginning on the entry into force of this Regula ­ tion at ECU 780 per tonne for a maximum quantity of 2 500 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 October 1991 . Article 1 1 . A refund on the export of carp originating in the territory of the former German Democratic Republic, falling within CN codes 0302 69 1 1 and 0303 79 1 1 and intended for certain third countries shall be granted for a period ending on 31 December 1992 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1991 . j For the Commission Manuel MARlN Vice-President